Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), dated October 6, 1988, convicting him of absconding in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s challenge to the constitutionality of Penal Law § 60.35 and CPL 420.35, which provide for the imposition or waiver, in the court’s discretion, of the $100 mandatory surcharge (see, People v Barnes, 62 NY2d 702). Moreover, should the defendant find himself unable to pay the surcharge at the conclusion of his imprisonment, he may then move for a waiver thereof (see, CPL 420.35, 420.10 [5]; People v West, 124 Misc 2d 622; People v Williams, 131 AD2d 525). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.